Case: 12-14751     Date Filed: 06/04/2013   Page: 1 of 15


                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 12-14751
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 4:12-cr-00003-RH-CAS-6



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

WILLIE JAMES COACHMAN,

                                                              Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         ________________________

                                  (June 4, 2013)

Before TJOFLAT, PRYOR and FAY, Circuit Judges.

PER CURIAM:

      Willie James Coachman appeals his convictions and total 70-month sentence

for conspiracy to defraud the government with false tax returns, wire fraud, and
              Case: 12-14751     Date Filed: 06/04/2013    Page: 2 of 15


aiding and abetting wire fraud. On appeal, Coachman argues that: (1) the trial

testimony of Regan Glover (“Regan”) constituted a substantial variance from the

indictment; and (2) the district court clearly erred by calculating the total loss

amount based, in part, on uncharged acts. For the reasons set forth below, we

affirm Coachman’s convictions and sentences.

                                           I.

      In 2012, Coachman was indicted, along with several others, for conspiracy

to defraud the United States by obtaining false tax refunds from the Internal

Revenue Service (“IRS”) in violation of 18 U.S.C. §§ 286 and 287. The

indictment also charged Coachman with seven counts of wire fraud and aiding and

abetting wire fraud in violation of 18 U.S.C. §§ 1343 and 2. Specifically, as to the

conspiracy count, the indictment charged that Loretta Glover (“Loretta”), Henry

Clayton (“Henry”), Tasheika Jackson, Melissa Clayton (“Melissa”), Tabitha Bass,

Gregory Clayton (“Gregory”), Genetris Jones, Latosha Glover (“Latosha”), and

Coachman conspired “together and with other persons” to defraud the United

States by filing false tax returns. Among other things, the indictment alleged that,

as part of the conspiracy, Loretta created and filed false income tax returns by

using the names and social security numbers of other individuals. She also

instructed and assisted other co-conspirators in obtaining unauthorized




                                           2
              Case: 12-14751    Date Filed: 06/04/2013    Page: 3 of 15


biographical information that was used to file the returns. Subsequently, she

deposited some of the tax refund proceeds into Coachman’s bank account.

      Coachman proceeded to trial, at which the government presented several

witnesses. First, Donald Williams, an IRS agent, testified that he interviewed

Coachman in September 2009 after several tax refunds were deposited into his

bank accounts. During the interview, Coachman indicated that Loretta had

prepared his 2008 tax returns, he had known her “for a long time,” and she was

“like a daughter to him.” Further, Coachman allowed Loretta to use his bank

accounts to deposit tax refund checks. After the refunds were deposited,

Coachman withdrew the money for Loretta, and she paid him $20 to $25 for each

transaction. Additionally, Coachman also gave Regan, one of Loretta’s family

members, access to his bank accounts, and he had a similar arrangement with her.

      Loretta, who had pled guilty to the charges against her in this case, testified

regarding her conduct. Specifically, Loretta testified that she completed the

paperwork and filed the fraudulent tax returns, and she directed the tax refunds to

be deposited into Coachman’s various bank accounts. Loretta paid different

“providers” for the information necessary to file the false tax returns and, during

this time, she maintained notebooks in which she recorded the status of each return

and whether it had been accepted by the IRS. Additionally, Coachman gave his

daughter, Danielle Coachman (“Danielle”), a book of names and identifying


                                          3
              Case: 12-14751    Date Filed: 06/04/2013    Page: 4 of 15


information of “old people from his car lot,” and Loretta and Danielle used the

names to file tax returns. Coachman, Danielle, and Loretta split the profits from

the returns equally. Throughout their relationship, Coachman loaned money to

Loretta, and he understood that she paid him in fraudulent proceeds. Further, they

discussed the schemes that Loretta used to file false tax refunds. Loretta paid

Coachman $200 for each refund that was deposited into his accounts.

      Next, Latosha, who had also pled guilty to the charges against her, testified

that, along with other individuals, she used ancestry.com to obtain information that

was used to file fraudulent tax refunds. In January 2011, several individuals met at

Loretta’s house to file taxes together and, during the gathering, Loretta and

Danielle discussed which tax schemes worked better than others.

      Regan testified that she pled guilty in the Middle District of Florida to filing

false tax returns. After Regan filed false returns, she deposited the refunds into

Coachman’s bank account, and he charged her a fee for each deposit. During this

time, Regan had conversations with Danielle regarding which tax fraud schemes

worked better than others. On one occasion, Regan, Danielle, Latosha, and Loretta

met to compare notes regarding which tax returns were successful and which ones

were unsuccessful. Regan was told that they were all using Coachman’s accounts

to obtain tax refunds. Although Loretta and Regan “never did anything[]

together,” Regan knew that Loretta was also filing tax returns.


                                          4
                 Case: 12-14751   Date Filed: 06/04/2013   Page: 5 of 15


      Brittany Upshaw, one of the victims of the tax fraud scheme, testified that,

after Loretta had filed her taxes, she learned that her refund was deposited into

Coachman’s bank account. Finally, Patrick Brandon, a criminal investigator with

the IRS, testified that he reviewed Loretta’s notebooks, which contained notations

reflecting the amounts that were deposited into Coachman’s accounts. To confirm

these amounts, Agent Brandon subpoenaed bank records, and he discovered that

over 300 false tax returns were filed in connection with the conspiracy. However,

the charges in the indictment were based solely on the tax returns listed in the

notebooks that were found in Loretta’s and Latosha’s possession. In sum, the

scope of Agent Brandon’s investigation revealed approximately $2.4 million in

attempted false tax refunds and approximately $750,000 in refunds that the IRS

actually paid. These figures included Loretta’s and Latosha’s conduct, but not

Regan’s conduct. At the conclusion of the trial, the jury found Coachman guilty as

to all counts.

      The presentence investigation report (“PSI”) noted that, as of the filing of

the indictment, the individuals who were involved in the fraudulent tax scheme

were known to have filed at least 356 tax returns, claiming refunds totaling

$2,427,108 and resulting in the receipt of $761,554 from the U.S. Treasury. As to

the fraudulent refunds that were deposited into Coachman’s account between 2006

and 2009, several of the names associated with the refunds could not be directly


                                           5
              Case: 12-14751    Date Filed: 06/04/2013   Page: 6 of 15


linked to Loretta. In sum, between 2006 and 2009, the IRS discovered a total of

$464,554.35, resulting from approximately 100 fraudulent tax refunds that were

deposited into Coachman’s accounts. This total amount included $119,875.05,

resulting from 27 deposits that were associated with tax returns that were filed by

Loretta. Accordingly, Coachman’s involvement in the conspiracy resulted in a

known intended and actual loss of $464,544.35.

      The PSI grouped Coachman’s offenses together pursuant to U.S.S.G.

§ 3D1.2(d). Specifically, the PSI assigned Coachman a base offense level of 7

pursuant to U.S.S.G. § 2B1.1(a)(1). Further, the PSI applied a 14-level increase

under U.S.S.G. § 2B1.1(b)(1)(H) because the total loss of $464,544.35 was more

than $400,000, but less than $1,000,000. Based on a total offense level of 21 and a

criminal history category of V, the advisory guideline range was 70 to 87 months.

      Prior to sentencing, Coachman objected to the PSI’s calculation of the loss

amount. He stated that he permitted only Loretta to deposit money into his bank

accounts, and he conceded that he allowed her to deposit a total of $119,875.05.

Further, he asserted that he “did not embrace or have knowledge of Loretta[’s]

larger involvement with others.”

      At sentencing, Coachman reiterated his challenge to the loss amount, noting

that Regan had testified that she deposited additional money into Coachman’s

accounts that “had nothing to do with Loretta.” He further asserted that, as far as


                                          6
             Case: 12-14751     Date Filed: 06/04/2013    Page: 7 of 15


he knew, Regan did not have any involvement with Loretta or the conspiracy

charged in his indictment. Coachman stated that, “at a minimum,” Regan’s

testimony constituted a “variant between the allegations in the indictment and the

proof” at trial. Nonetheless, the loss amounts associated with Regan increased the

total loss amount attributed to Coachman, even though those amounts were outside

the scope of the charged conspiracy as well as the conspiracy that Coachman

engaged in with Loretta.

      Ultimately, the court found that the PSI correctly calculated the loss amount

as part of the Coachman’s relevant conduct under U.S.S.G. § 1B1.3. Specifically,

the court explained,

      And so, if you look at it as the offense of conviction being the
      conspiracy with Loretta Glover, it’s still true that the transactions with
      Regan Glover are part of the same course of conduct or at least part of
      the same common scheme or plan; and, therefore, they get counted.
      And that makes sense under the [G]uidelines approach. It’s an
      approach that doesn’t focus just on the offense of conviction, which
      would be easily manipulated by a prosecutor’s charging decisions, but
      instead the [G]uidelines are intended to deal with real conduct. And
      so whether somebody gets charged with the Loretta Glover offense
      and the Regan Glover offense, or just gets charged with the Loretta
      Glover offense, it’s still—the real conduct still involves the combined
      amount of loss from both, and that’s properly considered the amount
      of the loss.

      Based on this ruling, the court adopted the PSI’s guideline calculations,

which resulted in a total offense level of 21 and an advisory guideline range of 70

to 87 months. The court imposed concurrent 70-month sentences as to all counts.


                                          7
              Case: 12-14751      Date Filed: 06/04/2013     Page: 8 of 15




                                            II.

      Ordinarily, we review a claim of constitutional error de novo. United States

v. Williams, 527 F.3d 1235, 1239 (11th Cir. 2008). However, if an error is not

preserved, we review only for plain error. See United States v. Dortch, 696 F.3d
1104, 1110-12 (11th Cir. 2012) (reviewing a constructive amendment argument for

plain error, where the defendant did not object to the challenged jury instruction).

Under plain error review, an appellant must show (1) an error that (2) is plain,

(3) affects substantial rights, and (4) seriously affects the fairness, integrity, or

public reputation of judicial proceedings. United States v. Olano, 507 U.S. 725,

731-32, 113 S. Ct. 1770, 1776, 123 L. Ed. 2d 508 (1993).

      A “fundamental principle” derived from the Fifth Amendment is that “a

defendant can only be convicted for a crime charged in the indictment” because

“[i]t would be fundamentally unfair to convict a defendant on charges of which he

had no notice.” United States v. Keller, 916 F.2d 628, 632-33 (11th Cir. 1990).

“Two types of problems can arise as a result of a trial court’s deviation from an

indictment,” namely, (1) a constructive amendment or (2) a variance. Id. The

concepts of constructive amendment and variance are “oft-confused.” United

States v. Narog, 372 F.3d 1243, 1247 (11th Cir. 2004). A constructive amendment


                                            8
              Case: 12-14751     Date Filed: 06/04/2013    Page: 9 of 15


occurs “when the essential elements of the offense contained in the indictment are

altered to broaden the possible bases for conviction beyond what is contained in

the indictment.” Id. In contrast, “[a] variance occurs when the facts proved at trial

deviate from the facts contained in the indictment but the essential elements of the

offense are the same.” Id. A variance requires reversal only when a defendant

establishes that his rights were substantially prejudiced. Id.

      Thus, we will not reverse a conviction “because a single conspiracy is

charged in the indictment while multiple conspiracies may have been revealed at

trial unless the variance is (1) material and (2) substantially prejudiced the

defendant.” United States v. Edouard, 485 F.3d 1324, 1347 (11th Cir. 2007).

“The arguable existence of multiple conspiracies does not constitute a material

variance from the indictment if, viewing the evidence in the light most favorable to

the government, a rational trier of fact could have found that a single conspiracy

existed beyond a reasonable doubt.” Id. (emphasis in original). If we conclude

that there is a material variance, then we determine whether the existence of more

than one conspiracy resulted in any substantial prejudice to the defendant. Id. To

determine whether the jury could have found a single conspiracy, we consider:

(1) whether a common goal existed; (2) the nature of the underlying scheme; and

(3) the overlap of participants.” Id. Separate transactions, however, are not

necessarily separate conspiracies, “so long as the conspirators act in concert to


                                           9
              Case: 12-14751    Date Filed: 06/04/2013    Page: 10 of 15


further a common goal.” Id. (emphasis in original). The common goal element is

interpreted “as broadly as possible,” and we have repeatedly stated that, in this

context, “common” means “similar” or “substantially the same,” rather than

“shared” or “coordinate.” United States v. Richardson, 532 F.3d 1279, 1285 (11th

Cir. 2008).

      As an initial matter, although Coachman references the phrase “constructive

amendment” in his brief on appeal, the substance of his argument appears to be

that the evidence at trial constituted a substantial variance from the indictment.

Specifically, he asserts that Regan’s testimony at trial deviated from the facts that

were alleged in the indictment because she was not a member of the charged

conspiracy. Moreover, he concedes that the facts proven at trial contained the

“same essential elements” as the facts alleged in the indictment. Thus, his

argument on appeal appears to be that Regan’s testimony constituted a substantial

variance from the indictment, not a constructive amendment. See Narog, 372 F.3d

at 1247.

      Ordinarily, Coachman’s constitutional claim would be reviewed de novo.

See Williams, 527 F.3d at 1239. However, during trial, Coachman did not

challenge Regan’s testimony by arguing that she was not a member of the charged

conspiracy or that her testimony constituted a variance from the facts alleged in the

indictment. At sentencing, he asserted that Regan was not a member of the


                                          10
             Case: 12-14751     Date Filed: 06/04/2013    Page: 11 of 15


charged conspiracy, and he suggested that evidence may have established that he

and Regan engaged in a separate, uncharged conspiracy. Further, he argued that, at

most, her testimony was a “variant” from the allegations contained in the

indictment. However, Coachman asserted these arguments to support his

challenge to the calculation of the loss amount, not as a challenge to the

constitutionality of his convictions. Because Coachman did not preserve his

instant argument before the district court, we review only for plain error. See

Dortch, 696 F.3d at 1110-12.

      Regardless, the district court did not err, plainly or otherwise, in permitting

Regan to testify. Specifically, no material variance occurred because, viewing the

evidence in a light most favorable to the government, a rational trier of fact could

have found that Regan was a member of the same conspiracy that was charged in

the indictment. See Edouard, 485 F.3d at 1347. First, evidence showed that

Regan, Loretta, and Coachman, along with others, shared a common goal of

defrauding the government by filing fraudulent tax returns and obtaining

fraudulent refunds. See id. Second, the nature of the underlying scheme between

Coachman and Loretta was the same as the underlying scheme between Coachman

and Regan. See id. Specifically, Regan and Loretta both filed fraudulent tax

returns and paid Coachman to have the tax refunds deposited into his bank

accounts. Finally, there was an overlap of participants involved in Coachman’s


                                          11
             Case: 12-14751     Date Filed: 06/04/2013   Page: 12 of 15


arrangement with Loretta and his arrangement with Regan. See id. Even if Regan

and Loretta did not conspire with each other, they each conspired with Coachman,

Danielle, and Latosha. Loretta and Latosha each testified that they worked with

Danielle in filing false tax returns, and Regan testified that she had conversations

with Danielle regarding which tax fraud schemes worked better than others.

Further, Regan also testified that, on one occasion, she met with Danielle, Latosha,

and Loretta to discuss which tax returns had been successful.

      Coachman’s arguments on appeal suggest that, while the indictment charged

a single conspiracy, evidence showed that he engaged in separate conspiracies with

Loretta and Regan. However, even if the evidence supported the existence of

multiple conspiracies, no material variance occurred because, for the reasons

discussed above, the evidence also supported a jury finding that only one

conspiracy existed. See id. In any event, Coachman has not established that he

was substantially prejudiced. See id.; Narog, 372 F.3d at 1247. Regan’s testimony

regarding Coachman’s involvement in the tax fraud was substantially similar to

other testimony that was presented at trial. Specifically, Loretta and Agent

Williams both testified that Coachman agreed to allow fraudulent tax refunds to be

deposited into his bank accounts. Additionally, Upshaw, a victim of the tax fraud

scheme, testified that her false refund had been deposited into Coachman’s bank

account, and Agent Brandon testified that other refunds had been deposited into


                                          12
             Case: 12-14751     Date Filed: 06/04/2013    Page: 13 of 15


Coachman’s accounts. Thus, even if Regan’s testimony contributed to

Coachman’s conviction, it does not appear that, absent her testimony, Coachman

would not have been convicted. For these reasons, Coachman has not established

that Regan’s testimony constituted a material variance or that he was substantially

prejudiced. See Edouard, 485 F.3d at 1347.

                                          III.

      We review the district court’s calculation of loss under the Guidelines for

clear error. United States v. Lee, 427 F.3d 881, 892 (11th Cir. 2005). Further, a

sentencing court need only make a reasonable estimate of loss, given the available

information. Id. at 893. The Guidelines ordinarily provide for a base offense level

of 7 for fraud-related crimes subject to statutory maximum terms of imprisonment

of more than 20 years. U.S.S.G. § 2B1.1(a)(1). If the fraud resulted in a loss of

between $400,000 and $1,000,000, however, the offense level increases by 14. Id.

§ 2B1.1(b)(1)(H)-(I). If the fraud resulted in a loss of between $70,000 and

$120,000, the offense level increases by 10. Id. § 2B1.1(b)(1)(E)-(F).

      Under the Guidelines, a district court may hold a defendant accountable “not

just for the ‘offense of conviction,’ but for all ‘offense conduct,’ which ‘refers to

the totality of the criminal transaction in which the defendant participated and

which gave rise to his indictment, without regard to the particular crimes charged

in the indictment.’” United States v. Fuentes, 107 F.3d 1515, 1522 (11th Cir.


                                          13
             Case: 12-14751     Date Filed: 06/04/2013    Page: 14 of 15


1997). Where U.S.S.G. § 3D1.2(d) requires grouping of multiple counts, relevant

conduct includes acts that are committed as part of the same course of conduct or

common scheme or plan as the offense of conviction. U.S.S.G. § 1B1.3(a)(2).

      The district court did not clearly err in calculating the total loss amount that

was attributable to Coachman. The PSI did not specify whether the total loss

amount of $464,554.35 included any of Regan’s deposits, and Coachman appears

to concede that Regan’s deposits were not specifically calculated. Regardless, the

district court correctly found that, under § 1B1.3, Regan’s deposits may be

included in the loss calculation because they were part of the same course of

conduct or part of a common scheme or plan as the charged offenses. See U.S.S.G.

§ 1B1.3(a)(2). As discussed above, Regan paid Coachman to use his bank

accounts in a plan to obtain fraudulent tax refunds, which was a similar plan or

scheme as the one that he had with Loretta, a charged conspirator. Moreover,

under the Guidelines, the total loss amount may be calculated based on the totality

of Coachman’s participation in the tax fraud scheme, regardless of the particular

crimes charged in the indictment. See Fuentes, 107 F.3d at 1522.

      In this case, the government presented sufficient evidence to support a

finding that $464,544.35 was a reasonable estimate of the loss, given the

information available. See Lee, 427 F.3d at 893. Specifically, Agent Brandon, the

IRS investigator, testified that, based on information that he was able to verify


                                          14
             Case: 12-14751     Date Filed: 06/04/2013   Page: 15 of 15


through subpoenaing bank records, the individuals who were involved in the

instant conspiracy obtained $750,000 in fraudulent refunds from the IRS, not

including Regan’s deposits. Further, the PSI specified that Coachman’s account

had received approximately $464,554.35, resulting from approximately 100

deposits. Coachman does not argue that these funds are from non-fraudulent

conduct. Rather, Coachman argues that he should only be held accountable for the

27 deposits that were attributable to Loretta, but he fails to acknowledge that,

under the Guidelines, he may be held accountable for all of his relevant conduct,

without regard to the charged offenses. See Fuentes, 107 F.3d at 1522.

      For the foregoing reasons, we affirm Coachman’s convictions and sentences.

      AFFIRMED.




                                          15